WENTWORTH, Judge.
Appellant seeks review of a judgment of conviction and sentence by which he was sentenced as an adult to two years community control for the offenses of grand theft and burglary. We find that the trial court’s order failed to sufficiently address the statutory criteria pertaining to the imposition of adult sanctions against a juvenile. We therefore reverse the order appealed.
Section 39.111(7)(c), Florida Statutes, provides that the suitability or nonsuitability of imposing adult sanctions against a juvenile is to be determined by reference to six statutory criteria. The decision by the trial court to impose adult sanctions against a juvenile must be in writing. Section 39.-lll(7)(d), Fla.Stat. Compliance with section 39.111 is mandatory. State v. Rhoden, 448 So.2d 1013 (Fla.1984). In its written order sentencing appellant as an adult, the trial court referred to only one of the criteria listed in section 39.111(7)(c). In the context of this case, addressing the criteria in this limited way fails to comply with the requirements of section 39.111.
We find no merit with respect to issues raised as to exclusion of evidence bearing on appellant’s confession or with respect to collateral fact evidence. In view of our reversal of the sentence on the ground noted hereinabove, we need not address other questions raised as to the sentence.
Accordingly, the judgment is affirmed, the sentence is vacated, and the cause remanded for resentencing.
THOMPSON and NIMMONS, JJ., concur.